Citation Nr: 1448974	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to June 1948.  The Veteran died in February 2014.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Boston, Massachusetts that granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective September 20, 2010.

A June 2013 Board decision denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  As noted above, in February 2014, the Veteran died.  A June 2014 order of the Court granted the appellant's motion for substitution in the Court proceeding.  See Breedlove v. Shinseki, 24 Vet. App. 7, 15-21 (2010) (per curiam order); see also 38 U.S.C.A. § 5121A (West Supp. 2013).  A separate June 2014 order of the Court vacated that portion of the June 2013 Board decision that denied the Veteran's claim for a compensable initial rating for bilateral hearing loss and remanded the matter to the Board for further review.  The June 2014 Court order also affirmed the portion of the June 2013 Board decision that denied entitlement to a disability rating in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(a)(2) (effective October 6, 2014) ("if the deceased appellant's case was advanced on the docket prior to his or her death, the substitute will receive the benefit of the advanced placement").

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran's bilateral hearing loss was assigned a noncompensable disability rating, effective September 20, 2010.  The Veteran died in February 2014.  The appellant is his widow.  As explained above, the appellant has been substituted as a party in this case pursuant to a June 2014 order of the Court.  See 38 U.S.C.A. § 5121A; Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (per curiam order) (extending substitution to appeals pending at the Court).  Therefore, the appellant continues the Veteran's claim as a substituted party herein.

Effective October 6, 2014, revised 38 C.F.R. § 3.1010 provides that a "substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died.  However, rights that may have applied to the claimant prior to death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  38 C.F.R. § 3.1010 (emphasis added); see also 38 U.S.C.A. § 5121A (West Supp. 2013).

The Board acknowledges that the April 2013 statement in lieu of Form 646 reflects that the Veteran, by way of his representative, asserted that his bilateral hearing loss had worsened since his last May 2011 VA examination (which was the basis of the June 2014 Court order).

As noted in the Court order, "remand will allow the Board to obtain and consider records relevant to the veteran's hearing condition between the alleged date of worsening and the date of death, in order that the Board's decision as to an initial compensable evaluation for bilateral hearing loss for accrued benefits purposes will be an informed one."   Accordingly, the matter is remanded so that the appellant may have an opportunity to identify any outstanding treatment records relating to the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify records relevant to the veteran's hearing condition between the alleged date of worsening and the date of death.  To that end, ask the appellant to provide completed Form 21-4142 authorizations as appropriate.

If any records so identified are found to be unavailable, this should be specifically noted in the claims file, and the appellant should be provided with notice of such.

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



